             Case 2:19-cr-00106-RSL Document 146 Filed 01/04/21 Page 1 of 1

 1
 2
                                                                       Judge Robert S. Lasnik
 3
 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                  ) No. CR 19-106 RSL
                                                )
 8                  Plaintiff,                  )
                                                ) ORDER GRANTING STIPULATED
 9             v.                               ) MOTION BRIEFING SCHEDULE
                                                )
10   ROBERT RUIZ PEREZ,                         )
                                                )
11                  Defendant.                  )
                                                )
12
           This Court, having reviewed the Stipulated Motion of the Parties proposing a
13
     briefing schedule for the defendant’s motion for reduction in sentence, hereby states
14
     that IT IS ORDERED the motion be granted and that the briefing schedule should be
15
     as follows:
16
        1. The Defendant’s response to the motion shall be filed on or before January 15,
17
           2021; and
18
        2. Any reply shall be filed on or before January 22, 2021, and the matter noted for
19
           that date.
20
                        4th
           DATED this ____________ day     J
                                           January
                                     y of ___________,   21
                                                       20___.
21
22                                              ______________________________
                                               ________________________________
23                                              ROBERT S  S. LASNIK
                                                United States District Court Judge
24   Presented by:
     ____/s/ John J. Meske_________________
25
     JOHN J. MESKE, WSBA 17400
26   Attorney for Defendant Robert Ruiz Perez
     Law Office of John J. Meske
     1105 Tacoma, WA 98402
     (253) 627-4701
       ORDER SETTING BRIEFING SCHEDULE                            LAW OFFICE OF JOHN J. MESKE
       United States v. Perez, 19-CR-106-RSL             1105 Tacoma Ave. S., Tacoma WA 98402
       -1                                                                         (253) 627-4701
